Order affirmed, without costs. Memorandum: We note that it is generally recognized that terminally ill competent adults, whose medical experts agree that cure cannot be effected even by extraordinary treatment which may at best give only a short extension of life, have an absolute right to decline to receive such treatment, absent countervailing State interests. W e hold that on the request and plea of his mother who is his closest relative and committee, John Storar, a profoundly mentally retarded incompetent and terminally ill adult, has the same right to refuse such treatment, especially here where it is painful and will only prolong his suffering. This right the court must enforce (see Superintendent of Belchertown State School v Saikewicz, 373 Mass 728; Matter of Quinlan, 70 NJ10; and Matter of Eichner [Fox], 73 AD2d 431). All concur, except Cardamone, J. P., who dissents and votes to reverse and grant the petition in the following memorandum.